I concur in what Mr. Justice Holt has said but wish to add thereto the following observations:
Obviously, art. 16 of our constitution is not self-executing. By that article, § 1, a trunk highway system was created to be "located, constructed, reconstructed, improved and forever maintained as public highways, by the state." But with the legislature was left the duty and responsibility of finding the ways and means whereby the funds were to be raised with which to carry out the constitutional purpose. Necessarily, then, the determination of what state agencies were to be created or employed in administering and maintaining the system was a legislative function. *Page 437 
The services to be rendered, by whom, what department, the compensation to be paid to the various officers, departments, employes, and the like — all these matters necessarily lie within that field. The amount of license fees to be charged for motor vehicles, the means of collecting the same, including as well the levying and collecting of excise taxes, "upon any substance" used in propelling "motor or other vehicles" upon our highways, were also matters left for legislative action.
The King case, 184 Minn. 250, 238 N.W. 334, as stated by Mr. Justice Holt, is, in principle, determinative here of the constitutionality of the act presently involved. In that case, as here, the contention was that moneys derived from taxes imposed upon motor vehicles could not be used for any other purpose than the construction and maintenance of the highway system established by art. 16, § 1. It is not necessary to elaborate upon the reasons employed by the court for reaching the conclusion that the act there involved was constitutionally valid. There, instead of levying any specific percentage upon which the contribution was to be based, the legislature appropriated a definite sum of money to defray the expenses deemed needful to compensate the state for issuing motor vehicle licenses and collecting the moneys therefor. While there is a distinction in the means to be employed by that act as compared to the present, there is in purpose no distinction.
The basis upon which plaintiff seeks injunctive relief is that the services rendered and to be rendered by the various officials and departments enumerated in the present act "in connection with collection of auto license fees and gasoline taxes are merely incidental to the other services and duties performed by such officials and departments and have always been performed by them prior to" the present enactment. And, he asserts, the present act is therefore "a mere subterfuge to divert moneys collected from automobile license fees and gasoline taxes for other purposes than those permitted by the constitution."
Counsel stipulated and the court found that "the department of highways and the trunk highway system of the state have received *Page 438 
and will continue to receive substantial benefits, through financial economies and otherwise, from the services of the state officers and agencies entitled to share in the proceeds of the five per cent levy." And "such benefits will substantially exceed in value the estimates of cost thereof." If the legislature had enacted that a complete set of new offices and departments should be set up to have charge of the highway system in all things, plaintiff would have to be content with the result although thereby more of expense would be chargeable against his contributions to this fund as an automobile owner than under the present act. To my mind the act is not an "abrasion" upon art. 16 nor likely to be the cause of a "baleful infection" of anyone.
Before plaintiff can hope to prevail he must show beyond a reasonable doubt that the act is unconstitutional. In this respect, so it seems to me, he has utterly failed.
Art. 16 in its plan and purpose is obviously different and distinct from that pertaining to permanent school funds. Under our constitution public schools are supported, and so required to be, by adequate taxes to accomplish the purpose of educating our youth to the end that thereby they may be qualified to assume the duties of citizenship. In addition to the income from this fund, every property owner is required to make his contribution thereto. The automobile license tax and the gasoline taxes levied and collected are in an entirely distinct field. These are not taxes as that word is commonly used. License fees and gasoline excises are charged and paid for the right to use our state highways for motor transportation. No money can be charged against property or the owners thereof for the building or maintenance of our state highways. True, by art. 16, § 4, provision is made to levy against "all taxable property" any deficit that the "highway sinking fund shall not be adequate to meet." But that contingency is not likely to arise. As a matter of experience, we now know that the funds collected and to be collected under the highway amendment are ample for all designated purposes. *Page 439